DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1 and 3-9 have been amended. Claim 2 has been cancelled. Claims 1 and 3-9 are now pending. This Office action is in response to amendments and arguments received on March 4th, 2022 and an information disclosure statement (IDS) received April 28, 2022. 
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with the removal of the 35 U.S.C. § 112(f) interpretation of the claims are persuasive, and the 35 U.S.C. § 112(f) interpretation has been withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are persuasive. The rejections based on 35 U.S.C. § 112(b) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Funaba et al. (US 20140191693 A1) herein “Funaba”, and Omiya et al. (US 20120055727 A1), herein “Omiya”. 
Funaba discloses a power supply system for a vehicle as outlined in the prior Office Action dated December 9th, 2021. It is the position of the Office that Funaba discloses or suggests engine control unit determines whether to continue the standby control based on the main circuit voltage acquired by the voltage sensor during execution of the standby control (see at least [0064]) as amended. However, Funaba does not disclose or suggest standby control is a process for temporarily standing by for the start of the discharge control after stopping a rotation of the electric motor, as amended, because the standby period Tinv (407) of Funaba is not explicitly performed after the rotation of the electric motor stops. In contrast, the standby period of Funaba appears to be for the purpose of allowing the vehicle to come to a stop (and inherent stopping of the electric motors) before performing a discharge, and therefore is not suggestive of beginning the standby period after the motors stop in any way. Therefore claim 1 is allowable over Funaba.   
Omiya teaches a related power supply system for a vehicle as outlined in the prior Office Action dated December 9th, 2021. Omiya also discloses a standby control period (see at least Fig. 9, t2-t3 and t3-t4) after a discharge start condition (see at least Fig. 9 “collision signal on”). However, Omiya is silent as to stopping of the electric motors, and therefore does not teach or suggest the deficiencies of Funaba, outlined above. Therefore claim 1 is allowable over Omiya.  
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claim 1 at the time of filing. Therefore claim 1 is found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore, dependent claims 3-9 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

May 31, 2022
/TODD MELTON/Primary Examiner, Art Unit 3669